         Case 1:18-cv-11599-WGY Document 32 Filed 02/11/19 Page 1 of 13



                       UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS

___________________________________
                                   )
EUGENE FLINN,                      )
                    Plaintiff,     )
                                   )
          v.                       )                  CIVIL ACTION
                                   )                  NO. 18-11599-WGY
SANTANDER BANK, N.A.,              )
SANTANDER HOLDINGS USA, INC.       )
                                   )
                    Defendants.    )
___________________________________)


YOUNG, D.J.                                           February 11, 2019

                      AMENDED MEMORANDUM OF DECISION *

I.   INTRODUCTION

     This suit, removed from the Massachusetts Superior Court

sitting in and for the County of Middlesex, is the second

episode in this Court of the saga of Eugene Flinn (“Flinn”) and

his allegedly stolen fortune.         See Flinn v. Minnesota Life Ins.

Co., Civ. A. No. 18-10868-WGY, 2018 WL 5982021, at *1 (D. Mass.

Nov. 14, 2018); Notice of Removal, Flinn v. FMR LLC, Civ. A. No.

18-10970-WGY (D. Mass. May, 14, 2018), ECF No. 1.            This Court

need only make a cameo appearance in this episode, however,

because it lacks subject matter jurisdiction over Flinn’s cause.




     * This Amended Memorandum of Decision changes the word
“home” to “main” in the last line of footnote two. It also
replaces the citation to “31 U.S.C. § 531” with “31 U.S.C.
§ 5321” on page twelve.
          Case 1:18-cv-11599-WGY Document 32 Filed 02/11/19 Page 2 of 13



Therefore, the Court remands the case to Massachusetts Superior

Court for it to unspool in full.

II.   BACKGROUND

      The Court briefly summarizes Flinn’s allegations relating

to subject matter jurisdiction. 1         After Flinn’s wife, Joyce

Flinn, passed away, his sister-in-law, Joan Oliveira

(“Oliveira”), convinced him that his wife had left all her

assets to Oliveira in a will.          Compl. Jury Demand (“Compl.”)

¶ 15, ECF No. 1-1.        Flinn now asserts that his wife passed away

intestate, Compl. ¶ 12, and that Oliveira stole from Flinn’s

estate assets due to pass to him, Compl. ¶ 22.

      Flinn alleges that Oliveira squirreled away more than

$800,000 of Flinn’s funds in Santander Bank, N.A. (“Santander

Bank”) accounts.        Compl. ¶¶ 24-25.     According to Flinn, she set

up a fiduciary account in Flinn’s name, using a forged power of

attorney for Flinn.        Compl. ¶¶ 19, 21, 24.      Flinn further

asserts that Santander Bank and its holding company, Santander

Holdings USA, Inc. (“Santander Holdings” and, collectively with

Santander Bank, “Santander”) stood by while Oliveira pillaged

the account for her personal expenses.           Compl. ¶¶ 17-41.     Flinn

alleges that Oliveira frittered away all the account’s cash on




      1For a further fleshing-out of the alleged scheme to
defraud Flinn, see Flinn, 2018 WL 5982021, at *1.


                                          [2]
        Case 1:18-cv-11599-WGY Document 32 Filed 02/11/19 Page 3 of 13



herself, her husband, and her mother -- and that she never once

paid Flinn from the account.        Compl. ¶¶ 25-26, 41.

     Flinn discovered Oliveira’s alleged fraud and filed a state

court suit against her in May 2015.           Compl. And Jury Demand,

Flinn v. Oliveira, Civ. A. No. 15-3581 (Mass. Super. Ct. May 26,

2015), Dkt. No. 1.      Oliveira eventually filed for bankruptcy,

leading Flinn to “recover[] only a fraction of the funds

stolen.”    Compl. ¶¶ 45-46.     Flinn subsequently initiated this

suit in Middlesex Superior Court against Santander on June 25,

2018.    Compl. 1.    In this action, Flinn alleges that Santander

is liable to him for negligence, breach of contract, various

violations of Massachusetts law governing bank deposits,

conversion, breach of fiduciary duty, and violation of the

Massachusetts Consumer Protection Act, Massachusetts General

Laws chapter 93A (“Chapter 93A”).        Compl. ¶¶ 53-149.

     Although Flinn’s complaint alleges that both Santander

entities maintain principal places of business in Boston,

Compl. ¶¶ 4-6, Santander removed the case to this Court in July

2018.    Notice of Removal (“Notice”), ECF No. 1.         Santander

asserted that diversity jurisdiction obtained because Santander

Bank’s home office is in Delaware.         Notice ¶ 5 (citing 12 U.S.C.

§ 1464(x); Wachovia Bank, N.A. v. Schmidt, 546 U.S. 303, 306

(2006); Roberts v. Santander Bank, N.A., 141 F. Supp. 3d 164,

165 (D. Mass. 2015) (Burroughs, J.)).           Santander neither


                                        [3]
     Case 1:18-cv-11599-WGY Document 32 Filed 02/11/19 Page 4 of 13



controverted Flinn’s allegation that Santander Holdings’

principal place of business is in Boston nor claimed that Flinn

fraudulently joined Santander Holdings to destroy diversity.

See generally Notice; Compl. ¶¶ 5-6.

     Santander moved to dismiss the complaint for failure to

state a claim on October 30, 2018, Defs.’ Mot. Dismiss Pl.’s

Compl., ECF No. 18, and the parties fully briefed the motion,

Defs.’ Mem. Law Supp. Mot. Dismiss Pl.’s Compl. (“Santander

Mem.”), ECF No. 19; Pl.’s Mem. Law. Supp. Opp’n Defs.’ Mot.

Dismiss (“Flinn’s Opp’n”), ECF No. 23; Defs.’ Reply Mem. Resp.

Pl.’s Mem. Law. Supp. His Opp’n Defs.’ Mot. Dismiss Pl.’s Compl.

(“Santander Reply”), ECF No. 27.     While Flinn did not move to

remand, he observed in his opposition to Santander’s motion to

dismiss that “the Defendants do not dispute that Santander

Holdings has a principal place of business in Massachusetts, and

therefore, knew that removal was improper in the first

instance.”    Flinn’s Opp’n 3.

III. ANALYSIS

     Although Flinn does not challenge this Court’s subject

matter jurisdiction, this Court may consider the issue on its

own motion.     See 28 U.S.C. § 1447(c); Miara v. First Allmerica

Fin. Life Ins. Co., 379 F. Supp. 2d 20, 26 (D. Mass. 2005)

(citing Wisconsin Dep’t of Corr. v. Schacht, 524 U.S. 381, 392

(1998)).   Here, the Court remands the case because no party


                                     [4]
     Case 1:18-cv-11599-WGY Document 32 Filed 02/11/19 Page 5 of 13



disputes that both Flinn and Santander Holdings are

Massachusetts citizens, thereby destroying diversity.         Compl.

¶¶ 1, 6.    Nor does Flinn’s complaint furnish any other grounds

for subject matter jurisdiction.     Cf. Flinn, 2018 WL 5982021, at

*4 (determining that the Court had diversity jurisdiction where

a federal question -- the defendants’ proposed basis of removal

jurisdiction -- was absent (citing Sexual Minorities Uganda v.

Lively, 899 F.3d 24, 32 (1st Cir. 2018)).

     A.     Diversity Jurisdiction

     In its Notice of Removal, Santander suggests solely that

diversity of citizenship provides this Court with subject matter

jurisdiction.    Notice ¶ 3 (citing 28 U.S.C. § 1332).      “Section

1332(a)(1) provides that this Court ‘shall have original

jurisdiction over all civil actions where the matter in

controversy exceeds the sum or value of $75,000, exclusive of

interests and costs, and is between citizens of different

states.’”    Wolf v. Altitude Costa LLC, Civ. A. No. 18-01422-WGY,

2018 WL 5984109, at *2 (D.P.R. Nov. 14, 2018).       Where, as here,

a plaintiff sues two defendants, “the presence of but one

nondiverse party divests the district court of original

jurisdiction over the entire action.”      See DCC Operating, Inc.

v. Siaca (In re Olympic Mills Corp.), 477 F.3d 1, 6 (1st Cir.

2007) (citing Strawbridge v. Curtiss, 7 U.S. (3 Cranch) 267

(1806)).


                                     [5]
         Case 1:18-cv-11599-WGY Document 32 Filed 02/11/19 Page 6 of 13



     Santander Holdings and Flinn are both Massachusetts

citizens, thereby destroying complete diversity.            Compl. ¶¶ 1,

6; see also Jon Chesto, Scott Powell Is Running Santander Under

Less Stress, Boston Globe (Nov. 11, 2018), https://www.bostonglo

be.com/business/2018/11/11/running-santander-under-less-

stress/woazzP2nR6YF83MJCa7oGM/story.html (describing “Santander

US chief executive’s quarters overlooking Boston’s State

Street”).      Therefore, Santander Holdings’ presence divests this

Court of subject matter jurisdiction. 2


     2 Although the Court has no occasion to reach the issue, it
observes that Santander Bank’s inclusion in this action might
also destroy diversity. The Court doubts Santander Bank’s
assertion that, for diversity jurisdiction purposes, it is only
a citizen of Wilmington, Delaware, notwithstanding its apparent
principal place of business, Boston, Massachusetts. Notice ¶ 5
(citing Wachovia Bank, 546 U.S. at 306; Roberts, 141 F. Supp. 3d
at 165 (deciding that Santander Bank is only a citizen of
Delaware without analyzing whether a national association is a
citizen of the state where its principal place of business is
located)); see also Chesto, supra; Todd Wallack, Sovereign
Making Hub Its Home Base, Boston Globe (Aug. 16, 2011), http://a
rchive.boston.com/business/articles/2011/08/16/sovereign_bank_ma
king_boston_its_home_base/ (reporting that Santander Bank --
then known as Sovereign Bank -- moved its headquarters from
Pennsylvania to Massachusetts). If the issue were to manifest
itself more directly, the Court doubts that it would adopt
Santander Bank’s crabbed reading of Wachovia Bank.
     Section 1348 of chapter 28 of the United States Code
provides that national banking associations, such as Santander
Bank, are deemed citizens of the “States in which they are
located.” In Wachovia Bank, the Supreme Court rejected the
Fourth Circuit’s rule that national associations were deemed
citizens of every state in which they maintained a branch and
instead adopted a rule that they are deemed citizens of the
state that their articles of association name as their “main
office.” 546 U.S. at 307. The Court so held in order to



                                         [6]
     Case 1:18-cv-11599-WGY Document 32 Filed 02/11/19 Page 7 of 13




provide both state and federally chartered banks with similar
access to a federal forum. See id.
     The federal circuit courts have treated Wachovia Bank as
leaving open the question whether a national association is
located where it maintains its principal place of business. See
OneWest Bank, N.A. v. Melina, 827 F.3d 214, 218-19 (2d Cir.
2016) (citing Rouse v. Wachovia Mortg., FSB, 747 F.3d 707, 708
(9th Cir. 2014); Wells Fargo Bank, N.A. v. WMR e–PIN, LLC, 653
F.3d 702, 706–10 (8th Cir. 2011); Nguyen v. Bank of Am., N.A.,
516 F. App’x 332, 334 n.1 (5th Cir. 2013); Hicklin Eng’g, L.C.
v. Bartell, 439 F.3d 346, 348 (7th Cir. 2006)). All these
courts limited national associations’ citizenship to their main
offices, on the ground that, when Congress enacted the current
language in section 1348 in 1948, sections 1348 and 1332
provided the same standard for the citizenship of national
associations and corporations -- deeming them citizens where
they were “located.” See, e.g., OneWest Bank, 827 F.3d at
219-20. Ten years after that enactment, Congress amended
section 1332 to deem corporations citizens of the states where
they are incorporated and maintain a principal place of business
but made no such change to the citizenship standard for national
associations in section 1348. Id. The argument thus goes that
Congress must have intentionally disturbed the parity of
jurisdiction between national associations and corporations, and
so only Congress may bring it back into equilibrium. Id.
     No party raised this issue and the First Circuit did not
decide it in McKenna v. Wells Fargo Bank, N.A., the one case in
which the First Circuit has cited Wachovia Bank. 693 F.3d 207,
212 (1st Cir. 2012); see also United States v. L. A. Tucker
Truck Lines, Inc., 344 U.S. 33, 38 (1952) (observing that an
opinion was neither a binding precedent on an argument not
“raised in briefs or argument nor discussed in the opinion of
the Court"); Official Comm. of Unsecured Creditors for the
Bankr. Estate of Bos. Reg’l Med. Ctr., Inc. v. Ricks (In re Bos.
Reg'l Med. Ctr., Inc.), 328 F. Supp. 2d 130, 146 (D. Mass. 2004)
(Wolf, J.) (“Questions which merely lurk in the record, neither
brought to the attention of the court nor ruled upon, are not to
be considered as having been so decided as to constitute
precedents.” (quoting Webster v. Fall, 266 U.S. 507, 511
(1925))). As a result, if the issue were to arise, this Court
would consider the question afresh, aided by the persuasive
guidance of the circuit courts’ consensus.
     In the Court’s view, however, the circuit courts’ consensus
appears to miss Wachovia Bank’s point: “There is no enduring
rigidity about the word located.” 546 U.S. at 314 (citing



                                     [7]
     Case 1:18-cv-11599-WGY Document 32 Filed 02/11/19 Page 8 of 13




Citizens & S. Nat’l Bank v. Bougas, 434 U.S. 35, 44 (1977)).
Justice Ginsburg in Wachovia Bank specifically compared subject
matter jurisdiction over national associations with that over
corporations:
     “[L]ocated,” as its appearances in the banking laws
     reveal, is a chameleon word; its meaning depends on the
     context in and purpose for which it is used.
     . . . Concerning access to the federal court system,
     § 1348 deems national banks “citizens of the States in
     which they are respectively located.” There is no reason
     to suppose Congress used those words to effect a radical
     departure from the norm. An individual who resides in
     more than one State is regarded, for purposes of federal
     subject-matter (diversity) jurisdiction, as a citizen of
     but one State. Similarly, a corporation’s citizenship
     derives, for diversity jurisdiction purposes, from its
     State of incorporation and principal place of business.
     It is not deemed a citizen of every State in which it
     conducts business or is otherwise amenable to personal
     jurisdiction. Reading § 1348 in this context, one would
     sensibly “locate” a national bank for the very same
     purpose, i.e., qualification for diversity jurisdiction,
     in the State designated in its articles of association
     as its main office.
Id. at 318 (emphasis added) (internal citations and
quotations omitted). In fact, Justice Ginsburg predicted
that the absence of the phrase “principal place of
business” from section 1348 would have “scant practical
significance” because in most cases those sites would be
the same. Id. at 317 n.9.
     The Supreme Court did not envision a wooden, formalistic
application of Wachovia Bank. Instead, it sought a functional
reading of section 1348 that would provide roughly equal access
to the federal courts for national associations and
corporations. The circuit courts’ consensus “rule goes too far
in the opposite direction and places national banks on superior
footing in their access to federal courts as compared to other
corporations.” Rouse, 747 F.3d at 716 (Gould, J., dissenting).
     Furthermore, if the question came up, the Court would
consider the policies behind Congress’s statutory grant of
diversity jurisdiction and the purpose of amending section 1332.
The House Report on the amendments adding “principal place of
business” to section 1332 states:
          The underlying purpose of diversity of citizenship
     legislation (which incidentally goes back to the



                                     [8]
     Case 1:18-cv-11599-WGY Document 32 Filed 02/11/19 Page 9 of 13



     B.   Federal Question Jurisdiction

     At the hearing, Santander attempted to shift course and

defended removal on federal question jurisdiction grounds.            See

28 U.S.C. § 1331 (providing federal district courts with

“original jurisdiction of all civil actions arising under the

Constitution, laws, or treaties of the United States”).         Where,

as here, the complaint contains only state law claims, “federal

[question] jurisdiction over a state law claim will lie if a




     beginning of the Federal judicial system, having been
     established by the Judiciary Act of 1789) is to provide
     a separate forum for out-of-State citizens against the
     prejudices of local courts and local juries by making
     available to them the benefits and safeguards of the
     Federal courts.    Whatever the effectiveness of this
     rule, it was never intended to extend to local
     corporations which, because of a legal fiction, are
     considered citizens of another State. It is a matter of
     common knowledge that such incorporations are primarily
     initiated to obtain some advantage taxwise in the State
     of incorporation or to obtain the benefits of the more
     liberal provisions of the foreign State’s corporation
     laws. Such incorporations are not intended for the prime
     purpose of doing business in the foreign State.       It
     appears neither fair nor proper for such a corporation
     to avoid trial in the State where it has its principal
     place of business by resorting to a legal device not
     available to the individual citizen.
H.R. Rep. No. 1706, at 4 (1958) (emphasis added). Congress thus
intended to clarify section 1332, not so much to change it, so
that it conformed to the purpose of diversity jurisdiction. See
id. Because section 1332’s drafters seemed to have thought that
they merely had specified the two sites where a corporation may
be deemed to be located, the Court would hesitate before reading
too much into the absence of a contemporaneous amendment to
section 1348. For these reasons, the Court reserves the issue
of whether a national association may be deemed a citizen of not
only its main office, but also its principal place of business.


                                     [9]
     Case 1:18-cv-11599-WGY Document 32 Filed 02/11/19 Page 10 of 13



federal issue is: (1) necessarily raised, (2) actually disputed,

(3) substantial, and (4) capable of resolution in federal court

without disrupting the federal-state balance approved by

Congress.”   See Gunn v. Minton, 568 U.S. 251, 258 (2013) (citing

Grable & Sons Metal Prod., Inc. v. Darue Eng'g & Mfg., 545 U.S.

308, 313–14 (2005)).    Alternatively, “Congress may so completely

preempt a particular area that any civil complaint raising this

select group of claims is necessarily federal in character.”

Lawless v. Steward Health Care Sys., LLC, 894 F.3d 9, 17 (1st

Cir. 2018) (observing that the Labor Management Relations Act,

29 U.S.C. § 185(a), completely preempts state law claims

relating to collective bargaining agreements) (quoting

Metropolitan Life Ins. Co. v. Taylor, 481 U.S. 58, 63–64

(1987)).

     Santander implicitly spurned reliance on the former theory

by proffering only that Lawless legitimizes federal question

jurisdiction here. 3   The Court observes that Flinn’s complaint

fails at Gunn’s first prong, for it does not “necessarily

raise[]” a federal issue.     See Gunn, 568 U.S. at 258.      True, the

complaint’s Chapter 93A counts allege Santander violated the

Gramm-Leach-Bliley and Federal Bank Secrecy acts.        See Compl. ¶¶

128-29 (citing 15 U.S.C. § 6801 et. seq.; 31 U.S.C. § 5311; 31


     3 Santander first indicated that the Court had federal
question jurisdiction at the December 13, 2018 hearing.


                                     [10]
        Case 1:18-cv-11599-WGY Document 32 Filed 02/11/19 Page 11 of 13



C.F.R. § 1020.220 et. seq.).        But Chapter 93A claims do not

require proof of a violation of a federal statute.            See Mass.

Gen. Laws ch. 93A § 2(a); cf. McDermott v. Marcus, Errico, Emmer

& Brooks, P.C., 775 F.3d 109, 122-24 (1st Cir. 2014) (citing

Klairmont v. Gainsboro Rest., Inc., 465 Mass. 165 (2013))

(observing an act violates Chapter 93A if it is either unfair or

deceptive or if an independent Massachusetts or federal statute

states that its breach violates Chapter 93A or the Federal Trade

Commission Act).      Consequently, Santander did not misfire when

it forsook reliance on Gunn generating jurisdiction.

     But it did misfire for two reasons when it compared Flinn’s

complaint to that of the Lawless plaintiff.          First, the cases’

facts clash, so Lawless does not directly control.            There, the

First Circuit in Lawless determined that the Labor Management

Relations Act provided the sole recourse for a plaintiff seeking

unpaid wages under a collective bargaining agreement, 895 F.3d

at 18-19, whereas Flinn does not invoke any such labor issues

here.

     Second, and more generally, Santander fails to provide an

argument -- and the Court can see none itself -- for why federal

banking law completely preempts these Chapter 93A claims.             The

Supreme Court has applied this doctrine sparingly: to “labor

contracts, claims for benefits from plans regulated by ERISA,

and usury claims against federally chartered banks.”            See Fayard


                                        [11]
     Case 1:18-cv-11599-WGY Document 32 Filed 02/11/19 Page 12 of 13



v. Northeast Vehicle Servs., LLC, 533 F.3d 42, 45 (1st Cir.

2008) (citing Avco Corp. v. Aero Lodge No. 735, 390 U.S. 557

(1968); Metropolitan Life Ins. Co. v. Taylor, 481 U.S. 58

(1987); Beneficial Nat'l Bank v. Anderson, 539 U.S. 1 (2003)).

The “common denominator” of every recognized completely

preempted claim is “exclusive federal regulation of the subject

matter of the asserted claim” and the “presence of a counterpart

federal cause of action.”     Fayard, 533 F.3d at 46.      As far as

the Court can tell, no counterpart federal cause of action

exists for Flinn’s claims.     See 15 U.S.C. § 6805 (permitting

certain federal and state agencies to enforce the Gramm-Leach-

Bliley Act, but not creating a private cause of action); 31

U.S.C. § 5321 (authorizing the Secretary of Treasury to assess

civil penalties under the Bank Secrecy Act and to file civil

actions, but not creating a private cause of action).

     The Court thus concludes that Flinn’s complaint does not

“necessarily raise” a federal issue, and federal law does not

completely preempt his complaint.




                                     [12]
      Case 1:18-cv-11599-WGY Document 32 Filed 02/11/19 Page 13 of 13



IV.   CONCLUSION

      For the foregoing reasons, on December 13, 2018, the Court

REMANDED this case to the Massachusetts Superior Court sitting

in and for the County of Middlesex, ECF No. 20.

      SO ORDERED.

                                              /s/ William G. Young
                                              WILLIAM G. YOUNG
                                              DISTRICT JUDGE




                                      [13]
